Citation Nr: 0033591	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  96-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  He died in November 1992, and the appellant is 
his mother.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Upon reviewing the record, the Board is of 
the opinion that further development is warranted.  
Therefore, the disposition of the issue of entitlement to 
service connection for the cause of the veteran's death will 
be held in abeyance pending further development by the RO, as 
requested below.

The appellant requested a second personal hearing in January 
1996 correspondence.  In May 1996, she explained that she no 
longer wished to appear before a local hearing officer.  In 
view of the foregoing, the Board is satisfied that the 
appellant's personal hearing request has been withdrawn.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made to 
obtain those 
      records; and
(c) describe any further action to be taken by the Secretary 
with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1)).
(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2)).
(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant)-
  	(i) contains competent evidence that the claimant has a 
current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but
(iii) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that he had foreign service in 
the Republic of Vietnam.  It is noted that he was the 
recipient of the National Defense Service Medal, the Vietnam 
Service Medal with one Bronze Service Star, and the Republic 
of Vietnam Campaign Medal with Device.

The veteran's service medical records are negative for a 
psychiatric disorder, and a November 1967 separation 
examination report notes a normal psychiatric evaluation.

VA and private medical records from September 1969 to March 
1992 show no treatment for a psychiatric disability.  
According to a September 1969 private hospital report, the 
veteran was brought to the facility in a "state of 
intoxication" for treatment of multiple injuries sustained 
during an "unknown accident."  The record notes that the 
veteran was drinking heavily the night prior to his 
admission, and apparently passed out while walking.  He did 
not remember being struck.  Following treatment for an open 
fracture of the right humerus, a closed fracture of the right 
patella, a traumatic fracture of the left distal humerus with 
lateral angulation of a distal fragment, and an avulsion 
fracture of the medial epicondyle of the left humerus, the 
veteran was discharged in October 1969.

The veteran was admitted to a VA hospital in April 1973, for 
removal of an old plate and screws from his left humerus, an 
osteotomy, an open reduction and internal fixation of a new 
plate, and an iliac bone graft.  The final assessment was 
status-post fracture of the left humerus with malunion and 
radial nerve palsy.

Private medical records from May 1973 to November 1980 show 
follow-up treatment for injuries sustained in the September 
1969 accident.

A February 1981 VA examination report is negative for 
findings of a psychiatric disorder.  The final assessment was 
residuals of a left humerus fracture, residuals of a right 
ulna fracture, residuals of a left patella fracture, 
coccygodynia, and hypertension.

An August 1981 rating decision granted nonservice-connected 
pension benefits based on consideration of residuals of a 
left humerus fracture, evaluated as 60 percent disabling, 
residuals of a right ulna fracture, evaluated as 10 percent 
disabling, hypertension, evaluated as 10 percent disabling, 
coccygodynia, evaluated as noncompensably disabling, and post 
operative residuals of a left patella fracture, evaluated as 
noncompensably disabling.  His combined evaluation was 70 
percent.

A VA hospital report notes that the veteran was admitted for 
treatment of alcohol dependence in August 1988.  He reported 
problems with alcohol most of his adult life, and indicated 
that he last drank 10 days prior to his admission.  The 
veteran explained that he drank two fifths of wine per day 
for three to four days in a row, and then abstained from 
alcohol for two to three weeks.  He reported experiencing a 
seizure and delirium tremens (DTs) on one occasion, but 
denied a history of blackouts.  The discharge diagnosis was 
continuous alcohol dependence.

A death certificate discloses that the veteran died at age 48 
in November 1992, when he accidentally "fell on a wooden 
footlocker."  The immediate cause of death was listed as a 
broken neck due to falling, and other significant conditions 
contributing to death included a "history of hallucinations, 
alcohol abuse and seizures."

Service connection was not in effect for any disability at 
the time of the veteran's death.

In July 1993, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death.  An 
October 1993 rating decision denied this claim, and the 
appellant filed a notice of disagreement (NOD) with the 
decision in July 1994.

During an October 1994 personal hearing, the appellant 
testified that her son exhibited manifestations of post-
traumatic stress disorder (PTSD) following his separation 
from service, including alcoholism, suicidal ideation, and 
"other abnormal behavioral patterns."  Transcript (T.) at 
1-2.  She maintained that this psychiatric disorder 
ultimately led to his demise.  T. at 2.  According to the 
appellant, her son claimed that the spirits of people he 
killed in Vietnam were coming after him with guns, and he 
tried to fight them off by swinging a stick in the air.  T. 
at 5.  As he became more violent, she took him to see 
"numerous medicine men that could pray for him."  T. at 5.  
She asserted that the veteran drank alcohol solely because of 
his nightmares from Vietnam.  T. at 6.  The appellant 
submitted several medical records in support of her claim, 
and noted that there were additional outstanding private 
treatment records.  T. at 7-8.

The RO accepted the appellant's personal hearing testimony in 
lieu of a substantive appeal (Form 9).

In October 1994, the appellant submitted private medical 
records reflecting inpatient treatment for alcoholism from 
December 1991 to March 1992.  A December 1991 record notes a 
history of alcohol abuse since age 13.  The veteran reported 
blackouts, tremors, seizures and hallucinations, and 
indicated that he never received medical treatment for these 
symptoms.  He explained that he drank approximately two 
fifths of wine per week.  The veteran was discharged from 
treatment in March 1992.  The final assessment was 
alcoholism.

In November 1994 correspondence, the appellant's daughter 
reported that authorization for release of medical records 
forms (VA Forms 21-4142) were sent to Sage Memorial Hospital, 
and the Navajo Division of Health - Behavioral Health, and 
attached copies of these forms.  In addition, she submitted 
several lay statements in support of the appellant's claim.

An October 1994 statement from B.Y., one of the veteran's 
sisters, indicates that he was exposed to stressors during 
service in Vietnam such as combat with the enemy, grave 
registration duty, exposure to casualties, artillery fire and 
booby traps.  Following his separation from service, the 
veteran reportedly experienced flashbacks and nightmares 
several times a day over the last eight to 10 years of his 
life.  She explained that he was "quiet, reserved, nervous, 
jumpy, and avoided crowds and noisy places."  She reported 
that he underwent healing ceremonies from several "medicine 
men."

According to a statement from the veteran's sister, E.B., he 
"suffered irreparable post-war traumatic stress after his 
return from Vietnam."  She explained that he was passive, 
unemotional and had no ambition, and took long walks at night 
to avoid nightmares.  She noted that he cowered at loud 
noises, especially firecrackers and guns, and hated Fourth of 
July celebrations.

An October 1994 statement from a trading post notes that the 
veteran supported his parents prior to his death.  The letter 
explained that he bought groceries, paid their electric bill, 
and hauled wood and water.

An October 1994 report from the veteran's brother, L.B., 
indicates that the veteran started experiencing flashbacks 
and nightmares approximately two years after his separation 
from service.  L.B. explained that the veteran stayed up half 
the night reading or walking around, and drank to relax and 
sleep.  The veteran told him that he had "Vietnam 
Syndrome."  According to L.B., he received treatment from a 
"traditional medicine man."

A November 1994 statement from P.Y. notes that the veteran 
had a "hard time" with his experiences in Vietnam, and was 
"seeing and hearing those he killed" following his 
separation from service.  She reported performing a "Hozho 
ghi" ceremony for him, which took three days.

According to a November 1994 report from H.B., the appellant 
brought the veteran to see him because he was "seeing dead 
people he killed."  The veteran reportedly explained that he 
drank "because he felt bad and for the things he did in 
Vietnam."  He related that he performed "traditional 
prayers and songs" for the veteran.

In November 1994 correspondence, the veteran's niece 
explained that he had a drinking problem, and often had 
visual hallucinations involving his experiences in Vietnam.  
He stayed home during the Fourth of July, because loud noises 
made him "jumpy."  She related that he experienced 
nightmares, and drank so that he could "pass out."

A statement from S.B., the veteran's sister, notes that she 
saw her brother's health deteriorate following his separation 
from service due to "heavy bouts of drinking."  She 
explained that he often spoke of his experiences in Vietnam, 
and was "always on the run from the enemy."  S.B. related 
that he wandered the hills and valleys near their home, and 
did not want to sleep because of "very bad dreams of people 
dying."  She reported that the veteran became dangerous when 
drinking, and noted that her mother took him to see "more 
than one 'diagnostician,' and others who provided him with 
prayers."  S.B. opined that her brother's drinking problem 
was related to "the people he killed" in Vietnam.

A March 1995 hearing officer's decision continued the denial 
of the appellant's claim.

In June 1995, the appellant submitted several documents from 
the United States Department of Health and Human Services, 
Indian Health Service.  These records describe current 
policies and procedures recognizing "the value of 
traditional beliefs, ceremonies, and practices in the healing 
of body, mind, and spirit."

The appellant submitted a copy of an essay from The 
Independent, entitled "Trauma," in September 1995.  This 
article discusses the term "post-traumatic stress disorder" 
as it relates to survivors of ethnic cleansing and genocide 
in the Balkans, and draws parallels with the plight of the 
Navajo Indians.

A May 1996 statement from H.J., a service comrade and fellow 
Navajo Indian, notes that he and the veteran served in the 
Republic of Vietnam with 10 other Navajo Indians.  He 
indicated that many of these men were exposed to combat, but 
explained that he could not speculate as to the experiences 
leading to the veteran's symptoms.

The RO continued the denial of service connection for the 
cause of the veteran's death in October 1996.

An April 1998 Report of Contact notes that although the 
appellant's daughter submitted VA Forms 21-4142 to Sage 
Memorial Hospital, and the Navajo Division of Health - 
Behavioral Health, the RO had not received medical records or 
a negative response from either facility.

In May 1998 correspondence, the RO directed the appellant to 
execute the enclosed VA Forms 21-4142 so that medical records 
could be requested from Sage Memorial Hospital, and the 
Navajo Division of Health - Behavioral Health.  Later that 
month, the appellant responded that "all available 
information" should have been provided to the VA.

The RO continued the denial of service connection for the 
cause of the veteran's death in August 1998.

The appellant reported that the veteran received treatment 
from Sage Memorial Hospital, and the Navajo Division of 
Health - Behavioral Health, and has alleged that these 
records may contain relevant evidence.  The Board finds that 
a further effort to obtain these records is necessary as they 
may be highly relevant to the disposition of the appellant's 
claim, both for the purpose of establishing key facts, and 
for purposes of evaluating the probative value of the 
appellant's evidentiary assertions.  Although the RO has 
mounted appropriate efforts to obtain these records, the 
exchanges between the RO and the claimant now appear to 
indicate that the claimant may have believed that these 
records had been received by the RO when they had not.  This 
needs to be clarified and the records obtained, if feasible.  
The Board respectfully points out that the claimant must 
cooperate with the RO in obtaining the records.

The appellant's statements essentially place VA on notice 
that relevant evidence that support her claim may exist or 
could be obtained.   See Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000), the Board 
is deferring adjudication of the issue of entitlement to 
service connection for the cause of the veteran's death 
pending a remand of the case to the RO for further 
development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA and private 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

As noted above, the VA shall treat an examination or opinion 
as being necessary to make a decision on a claim when there 
is competent evidence (lay or medical) of current disability 
or persistent or recurrent symptoms of disability, evidence 
(lay or medical) indicating that the disability or symptoms 
may be related to service, and the record does not contain 
sufficient medical evidence to decide the claim (38 U.S.C.A. 
§ 5103A(d)(1)).  The RO has not addressed whether statements 
from P.Y. and H.B. regarding treatment of the veteran with 
"traditional prayers and songs" constitute competent 
medical evidence of a psychiatric disorder under the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  The claimant also needs to be notified 
if such evidence is not sufficient to establish such a 
medical fact and advised of any action she needs to take to 
obtain such evidence, if necessary.

Finally, the record reflects that the veteran had a history 
of alcohol abuse since age 13.  While the appellant maintains 
that his death was related to a service-connected psychiatric 
disorder, rather than the alcohol abuse that pre-existed 
service, she has submitted no evidence in support of this 
contention.  The RO should request that she supply evidence 
relating the cause of the veteran's death to a service-
connected psychiatric disorder, as opposed to pre-existing 
alcohol abuse.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to her claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant may submit additional 
evidence and argument in support of her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
appellant should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  In 
particular, the RO's attention is 
directed to the appellant's reference to 
private treatment at Sage Memorial 
Hospital, and the Navajo Division of 
Health - Behavioral Health.  After any 
necessary information and authorization 
are obtained from the appellant, 
outstanding records, VA or private, 
inpatient or outpatient, should be 
obtained by the RO and incorporated into 
the claims folder.  In the event that the 
RO cannot obtain these records, it must 
notify the claimant of the identity of 
the missing records, briefly explain the 
efforts taken by VA to obtain such 
records, and describe any further action 
to be taken by VA with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)).  All 
of this development must be documented in 
the claims file.

3.  The RO should determine whether 
statements from P.Y. and H.B. regarding 
treatment of the veteran with 
"traditional prayers and songs" 
constitute competent medical evidence of 
a psychiatric disorder under the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).

4.  The appellant should be requested to 
submit evidence demonstrating that the 
cause of the veteran's death was related 
to a service-connected psychiatric 
disorder, as opposed to pre-existing 
alcohol abuse.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the appellant.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the appellant's 
claim remains denied, she and her 
representative should be provided with a 
Supplemental Statement of the Case.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board for further 
review.  No action is required of the appellant until she is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



